Citation Nr: 1430107	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10- 00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  He died on May [redacted], 2006.  The appellant is the Veteran's surviving spouse.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2008 decision of the New York, New York, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefit sought.  In September 2011, the Board remanded this claim for additional development.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the claims folder, it is found that another remand is needed.  While the Board sincerely regrets the additional delay, further development is required in order to fairly decide the merits of the apppellant's claim.

The Board notes that there seems to be some confusion as to who's income and medical expense information is needed.  In this case, the award of improved death pension benefits is dependent upon the appellant's (not the Veteran's) annual income and net worth.  The appellant's claim had been denied because her annual income had exceeded the maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 1543 (West 2002 & Supp. 2013); 38 C.F.R. § 3.3 (2013).  The appellant has submitted evidence pertaining to her financial status from 2005 and 2006.  In July 2010, she submitted a statement in which she noted that she had no current income.  In order to obtain updated and accurate information, the Board remanded the case in September 2011.  In March 2012 (in response to the RO's March 2012 duty to assist letter), her great-niece, who has indicated she is in charge of the appellant's finances, submitted an Eligibility Verification Report that showed a monthly Social Security benefit of $768.00.  While information was submitted concerning the Veteran's medical expenses in 2004 through 2006, no information has been received concerning the appellant's recurring monthly medical expenses (which could reduce her monthly income, thereby making payment of death pension benefits possible).  In March 2014, the RO sent another letter to the appellant.  VA Forms 21-8416, Medical Expense Report and VA Forms 21-0518-1, Improved Pension Eligibility Verification Reports, were included with the correspondence; information spanning June 2006 to the present as to the appellant's monthly income and recurring monthly medical expenses was again requested.  No response was received.  Given the confusion expressed by the appellant and her great-niece concerning the needed information, the Board finds that another attempt should be made to obtain the required evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request the appropriate Improved Pension Eligibility Verification Reports reflecting the appellant's income for the following periods:  

* June 19 to December 31, 2006
* January 1 to December 31, 2007
* January 1 to December 31, 2008
* January 1 to December 31, 2009
* January 1 to December 31, 2010
* January 1 to December 31, 2011
* January 1 to December 31, 2012
* January 1 to December 31, 2013
* January 1, 2014 to the present 

2.  Contact the appellant and request the appropriate Medical Expense reports reflecting the appellant's (not the Veteran's) monthly recurring medical expenses for the following periods:  

* June 19 to December 31, 2006
* January 1 to December 31, 2007
* January 1 to December 31, 2008
* January 1 to December 31, 2009
* January 1 to December 31, 2010
* January 1 to December 31, 2011
* January 1 to December 31, 2012
* January 1 to December 31, 2013
* January 1, 2014 to the present 

3.  Readjudicate the appellant's claim for entitlement to death pension benefits.  If the claims remains denied, she must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



